Citation Nr: 1032568	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-27 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for dementia with 
neurological deficits.

5. Entitlement to service connection for chronic cystitis.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
September 1941 to December 1941 and from January 1945 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2008 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Manila, 
Republic of the Philippines (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The appellant's service is not qualifying military service 
for the purposes of nonservice-connected (NSC) pension.

3.  There is no current disability due to malaria.

4.  There is no competent diagnosis of PTSD attributed to active 
service.

5.  There is no competent diagnosis of chronic cystitis 
attributed to active service.

6.  Dementia with neurological defects was initially demonstrated 
years after service and there is no competent evidence relating 
it to the appellant's active service.




CONCLUSIONS OF LAW

1.  Criteria for eligibility for NSC pension are not met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 
3.41, 3.203 (2009).

2.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(32), 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(32), 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

4.  Chronic cystitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(32), 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

5.  Dementia with neurological defects was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(32), 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued notice letters, dated in June 2008 and November 2008, 
from the agency of original jurisdiction (AOJ) to the appellant.  
These letters explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence.  In addition, these letters, as well as a 
July 2010 letter from VA, explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA-compliant notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the present case, the unfavorable AOJ 
decisions that were the basis of this appeal were decided after 
the issuance of an initial notice.  As such, there is no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  With regard to the claim of 
entitlement to NSC pension, the Court has held that where the 
law, and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  
See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, 
not factual evidence, is dispositive).  Moreover, VA's General 
Counsel has held that the notice and duty to assist provisions of 
the VCAA are not applicable to a claim, as here, where it cannot 
be substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible for 
the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  
Thus, any lack of notice regarding NSC pension is not deemed 
prejudicial to the appellant.  Accordingly, the Board finds that 
all notice requirements have been met.

With regard to the duty to assist, the claims file contains 
service treatment records and reports of VA and private post-
service treatment and examination.  Additionally, the claims file 
contains the appellant's own statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the claims here on appeal.  The record shows that 
the RO attempted to have the appellant examined by VA medical 
personnel in connection with his claims, but he failed to report 
as scheduled and has not provided VA with any reason for such 
failure.  According to 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  Thus, the Board finds that VA has made 
its best effort to obtain all relevant evidence notwithstanding 
the lack of cooperation by the appellant.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist in developing the facts pertinent to the claims on appeal.  
Essentially, all available evidence that could substantiate the 
claims has been obtained.  There is no indication in the file 
that there are additional relevant records that have not yet been 
obtained.  As such, the Board now turns to the merits of the 
appellant's claims.

NSC Pension

The appellant requests nonservice-connected pension benefits 
should his claims for service connection be denied.  He asserts 
that he is eligible for pension benefits based on his service 
during World War II.

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently and 
totally disabled from one or more nonservice-connected 
disabilities not due to the Veteran's own willful misconduct.  38 
U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who served in 
the active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" 
means any veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).

A Philippine Veteran is limited by law to the award of a narrowly 
defined set of benefits.  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945, and June 30, 1947, inclusive, 
which are included for compensation benefits, but not for pension 
benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b).

Service prior to July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines in the 
service of the Armed Forces of the United States, also referred 
to as United States Armed Forces in the Far East (USAFFE) and 
includes recognized guerilla service, is qualifying service for 
compensation, DIC, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 
1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and 
reenlistments of Philippine Scouts in the Regular Army from 
October 6, 1945 to June 30, 1947 are also not included for 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 
3.40(b) and (d), 3.203.  Importantly, only service department 
records can establish if and when a claimant has qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon VA.  
VA does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant claims that he had USAFFE service during World War 
II, which was confirmed by an Affidavit for Philippine Army 
Personnel and which showed that USAFFE status was established.  
The appellant was not a POW and he did not have recognized 
guerrilla service.  He did not assert, and the record does not 
reflect, that he had service as a Philippine Scout nor that he 
had any other qualifying service such that the eligibility 
requirements delineated above would be satisfied.  38 U.S.C.A. §§ 
107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Accordingly, nonservice-
connected pension benefits pursuant to Title 38, Chapter 15 of 
the United State Code, are not warranted as a matter of law.

Because the appellant lacks the required military service to be 
eligible for nonservice-connected pension benefits, his claim 
must be denied as a matter of law.  In cases such as these, where 
the law is dispositive, the claim must be denied because of the 
lack of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection

The appellant asserts that he is entitled to service-connection 
benefits for malaria, PTSD, dementia with neurological deficits 
and for chronic cystitis.  He specifically asserts that the 
medical evidence reveals a habitually inflamed bladder, which is 
reflective of malignant malaria since the time of service; that 
malaria medications caused memory loss and ultimately the onset 
of dementia; and, that hand-to-hand combat caused "war shock."  
The Board notes that the appellant requests a total rating based 
on individual unemployability should his claims for service 
connection be granted.  It is also important to note that in the 
VA Form 9 submitted in January 2010 by the appellant's daughter 
and guardian, it was pointed out that the appellant's dementia is 
so advanced that he is no longer capable of providing a reliable 
accounting of events.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Establishing service 
connection on a secondary basis, therefore, requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Medical evidence 
is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan v. 
Brown, 7 Vet. App. 359, 365 (1995).

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis of 
PTSD, will vary depending upon whether the veteran engaged in 
combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
his service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that he did not engage in 
combat.  Id.  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The Board notes that effective for claims pending on July 13, 
2010, 38 C.F.R. § 3.304 was again amended to liberalize in some 
cases the evidentiary standard for establishing the required in-
service stressor.  The amendment specifies that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  The paragraph, ''fear of hostile military 
or terrorist activity'' means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3))

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of its 
obligations to assess the credibility and probative value of the 
other evidence."  Also in Doran (and in West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to 
"Evidence of Stressors in Service" to read, in pertinent part, 
... "[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  Since 
the M21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" generally means that the "appellant's testimony, by 
itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 
Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).


There are exceptions to this general rule - including when the 
claim is predicated on an alleged personal assault.  In these 
limited situations, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal 
assault, the existence of a stressor in service does not have to 
be proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

Malaria

The preponderance of the evidence is against the claim of 
entitlement to service connection for malaria as the appellant 
has not been diagnosed as having any residuals of malaria nor is 
there a current diagnosis of malaria.  The Board acknowledges 
that the Veteran was treated for malaria during service, but 
evidence reveals that it resolved with treatment.  

Post-service private treatment records are negative for evidence 
of treatment for or a diagnosis of malaria.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).  VA attempted to obtain a medical examination in an 
effort to assist the appellant in substantiating his claim; 
however, he failed to report for the examination.  Thus, although 
additional information may have been gained to his benefit from 
the examination, his non-compliance is not a bar to moving 
forward to a final adjudication of his claim nor is it suggestive 
of a requirement to grant the claim based on the record when 
there is no current diagnosis of the claimed disability.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not ... a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.").  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Neither the appellant not his daughter have shown that they have 
the expertise required to diagnose residuals of malaria.  Thus, 
the statements as to evidence of chronic bladder problems being 
representative of long-standing malaria cannot be accepted as 
competent medical evidence of a current disability.  
Consequently, the record as it stands does not include a 
diagnosed disability for which compensation may be awarded.  
Therefore, service connection for malaria and/or the residuals of 
malaria is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained).

PTSD and Dementia with Neurological Deficits

The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD as there is no 
diagnosis of PTSD based on military service.  Specifically, 
available service treatment records do not show any evidence of 
treatment for or a diagnosis of a psychiatric disability.  
Likewise, available post-service treatment records are negative 
for evidence of treatment for or a diagnosis of PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
such veteran's service and the disability). 

As noted above, VA made an effort to obtain medical evidence in 
the form of an examination to determine the nature and etiology 
of the appellant's complaints, but he did not cooperate with 
those efforts.  As a result, there is no diagnosis of PTSD upon 
which to allow service-connection benefits.  Again, the Board 
appreciates the statements of the appellant's daughter as to her 
father's state of mental health and her belief that he has "war 
shock;" she is simply not competent to provide a medical opinion 
as to a diagnosed disability.  Absent some cooperation by the 
appellant, which appears to no longer be possible in light of his 
dementia, this claim simply cannot be granted based on the 
evidence of record.  Consequently, service connection for PTSD is 
denied as there is no current disability.

Turning to the appellant's dementia, he specifically claims that 
this disability is a by-product of malaria.  Consequently, this 
claim too must be denied as there is no medical evidence to 
support the suggestion of a link to service and/or service-
connected disability.  As set out above, service connection is 
denied for malaria and/or residuals of malaria.  Thus, the 
elimination of one relationship to service, as the supposed 
precipitant, necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she has 
that disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or some 
other manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As such, there 
is a preponderance of the evidence against the claim and it is, 
therefore, denied.

Chronic Cystitis

The preponderance of the evidence is against the claim of 
entitlement to service connection for chronic cystitis as there 
is no diagnosis of such disability during service or currently as 
being a result of service.  Specifically, service treatment 
records do not show any complaints or diagnoses of chronic 
cystitis and post-service treatment records also are negative for 
evidence of treatment for or diagnoses of chronic cystitis.  
Thus, there currently is no persuasive medical evidence 
indicating the that chronic cystitis was present during or as a 
result of  service.  

Neither the appellant nor his daughter have shown that they have 
the expertise required to diagnose chronic cystitis.  
Additionally, neither is competent to offer an opinion regarding 
any causal relationship between this claimed disability and 
service. While the contentions have been considered carefully, 
they are outweighed by the medical evidence, or lack thereof.  
Because there is no medical evidence of chronic cystitis during 
service or currently, service connection must be denied as the 
critical element of a current disability is absent.










ORDER

Nonservice-connected pension benefits are denied.

Service connection for malaria is denied.

Service connection for PTSD is denied.

Service connection for chronic cystitis is denied.

Service connection for dementia with neurological deficits is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


